Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (United States Patent Publication No. US 2015/0086911 A1), hereinafter Tsuruta.
5.	Regarding Claims 1 and 3-7, Tsuruta teaches (Paragraphs [0051-0166]) an onium salt having the formula (1) of the instant application. Tsuruta teaches (Paragraphs [0051-0166]) the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine. Rf3 is trifluoromethyl, and Rf4 is hydrogen. Tsuruta teaches (Paragraphs [0051-0166]) a photoacid generator comprising the onium salt. Tsuruta teaches (Paragraphs [0009-0042]) a chemically amplified resist composition comprising the photoacid generator. Tsuruta teaches (Paragraphs [0262-
6.	Regarding Claims 8-10, Tsuruta teaches (Paragraphs [0481-0492]) applying the resist composition onto a substrate to form a resist film thereon. Tsuruta teaches (Paragraphs [0481-0492]) exposing a selected region of the resist film to high-energy radiation. Tsuruta teaches (Paragraphs [0481-0492]) developing the exposed resist film in a developer. Tsuruta teaches (Paragraphs [0481-0492]) the developing step uses an alkaline aqueous solution as the developer. thereby forming a positive pattern in which an exposed region of the resist film is dissolved away and an unexposed region of the resist film is not dissolved. Tsuruta teaches (Paragraphs [0481-0492]) the developing step uses an organic solvent as the developer, thereby forming a negative pattern in which an unexposed region of the resist film is dissolved away and an exposed region of the resist film is not dissolved.

7.	Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai et al. (United States Patent Publication No. US 2019/0384174 A1), hereinafter Arai.
8.	Regarding Claims 1-2 and 4-6, Arai teaches (Paragraphs [0385-0615]) an onium salt having the formula (1) of the instant application. Arai teaches (Paragraphs [0385-0615]) the onium salt having the formula (1) of the instant application, wherein L1 is -CO-O-. m and n each are 1, Rf1 and Rf2 each are fluorine. Rf3 and Rf4 each are hydrogen. Arai teaches (Paragraphs [0385-0615]) a photoacid generator comprising the onium salt. Arai teaches (Paragraphs [0385-0615]) a chemically amplified resist  teaches (Paragraphs [0059-0384]) a base polymer comprising recurring units adapted for polarity switch under the action of acid. Arai teaches (Paragraphs [0059-0384]) the base polymer having at least one type of recurring unit selected from the formulae (A1) and (A2) of the instant application. Arai teaches (Paragraphs [0059-0384]) the base polymer having at least one type of recurring unit selected from the formulae (B) to (E) of the instant application.
9.	Regarding Claims 8-10, Arai teaches (Paragraphs [0714-0768]) applying the resist composition onto a substrate to form a resist film thereon. Arai teaches (Paragraphs [0714-0768]) exposing a selected region of the resist film to high-energy radiation. Arai teaches (Paragraphs [0714-0768]) developing the exposed resist film in a developer. Arai teaches (Paragraphs [0714-0768]) the developing step uses an alkaline aqueous solution as the developer. thereby forming a positive pattern in which an exposed region of the resist film is dissolved away and an unexposed region of the resist film is not dissolved. Arai teaches (Paragraphs [0714-0768]) the developing step uses an organic solvent as the developer, thereby forming a negative pattern in which an unexposed region of the resist film is dissolved away and an exposed region of the resist film is not dissolved.

Conclusion
10.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/26/2022